                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARCIUS ANTHONY LEE ,

       Petitioner,                                                     ORDER
v.
                                                              Case No. 19-cv-411-wmc
DYLON RADTKE,

       Respondent.


       Petitioner Marcius Anthony Lee seeks a writ of habeas corpus pursuant to 28 U.S.C. §

2254. Petitioner has submitted a motion for leave to proceed without prepayment of the

filing fee. (Dkt. # 4). The court cannot consider this motion, however, because it lacks

supporting documentation regarding petitioner’s eligibility for indigent status. For this case

to move forward, petitioner must either pay the $5 filing fee or submit a certified inmate

trust fund account statement (or institutional equivalent) for the six-month period

immediately preceding the filing of this habeas corpus petition. If petitioner does not submit

either the $5 filing fee or a trust fund account statement before June 21, 2019, the court will

assume that petitioner wishes to withdraw this action voluntarily and will dismiss the

petition.




                                           ORDER

       IT IS ORDERED that:

       1.     The motion for leave to proceed without prepayment of the filing fee (Dkt.

# 4) is DENIED at this time.
       2.     No later than June 21, 2019, petitioner Marcius Anthony Lee shall pay the $5

filing fee or submit a certified copy of petitioner’s inmate trust fund account statement for

the six-month period from the date of the habeas petition (November 20, 2018 through at

least May 20, 2019).

       3.     If petitioner fails to pay the $5 filing fee, comply as directed, or show cause for

failure to do so, the court will assume the petitioner wishes to withdraw this petition.

              Entered this 31st day of May, 2019.

                                     BY THE COURT:

                                     /s/

                                     PETER OPPENEER
                                     Magistrate Judge
